Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comments Regarding Applicant’s Submissions
The amendment filed February 08, 2021 has been entered.
The terminal disclaimer filed February 08, 2021 has been approved.
The rejections under 35 U.S.C. §§ 102(a)(1) and 103 are withdrawn in response to the amendment.
The double patenting rejections are withdrawn in response to the terminal disclaimer.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	Claim 2 requires that the motion tracking system is caused to determine for each digital image, whether the digital image includes a view of the landmark by: classifying each pixel in the digital image as one of two colors, grouping one or more connected regions, wherein the connected regions are comprised of adjacent pixels with the same color, filtering out one or more connected regions based on a size threshold, computing a centroid of one or more connected regions, and grouping together one or more connected regions by their computed centroids.  These features, in combination with the other elements of the claim, were neither disclosed nor suggested by the prior art of record.  Claims 3, 5 and 8-12 ultimately depend from claim 2.  
	Claim 14 requires that the computer system, which is configured to analyze the images generated by the optical detectors to determine changes in position of a landmark on a patient .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON C CHANG whose telephone number is (571)272-7417.  The examiner can normally be reached on Mon-Fri 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JON CHANG/Primary Examiner, Art Unit 2665